Corrected Opinion Page Filed 2/28/19 by Clerk of Supreme Court
                Filed 1/15/19 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                    2019 ND 23


In the Interest of Jane Doe
        ----------
William Pryatel, M.D.,                                      Petitioner and Appellee

       v.

Jane Doe,                                                Respondent and Appellant


                                   No. 20180409


      Appeal from the District Court of Stutsman County, Southeast Judicial District,
the Honorable Cherie L. Clark, Judge.

       AFFIRMED.

       Opinion of the Court by Crothers, Justice.

       Leo A. Ryan, Special Assistant Attorney General, Jamestown, ND, for
petitioner and appellee.

       Andrew Marquart, Fargo, ND, for respondent and appellant.
                                Interest of Jane Doe
                                    No. 20180409


       Crothers, Justice.
[¶1]   Jane Doe appeals from a district court order continuing her treatment at the
North Dakota State Hospital. The district court found Jane Doe mentally ill, a person
requiring treatment, and that no alternative treatment was appropriate. We conclude
under our standard of review that the finding Jane Doe is a mentally ill person
requiring treatment is not clearly erroneous. The district court’s order is affirmed.


                                           I
[¶2]   In July 2017 the North Dakota State Hospital petitioned for involuntary
hospitalization of Jane Doe after police took her into custody for lying on the highway
and refusing to cooperate with law enforcement and medical providers. Jane Doe
refused to provide identifying information or submit to photographs to aid in her
identification. After her initial admission to the State Hospital Jane Doe refused to
meet with hospital staff, take medications or shower. The district court initially
ordered Jane Doe to undergo treatment for fourteen days, at the end of which the
district court found Jane Doe a mentally ill patient requiring further treatment. This
Court summarily affirmed the district court’s ninety-day treatment order. See Interest
of Jane Doe, 2017 ND 228, 902 N.W.2d 504. After ninety days the State Hospital
obtained an order continuing treatment for one year. This Court summarily affirmed
that decision in Interest of Jane Doe, 2017 ND 277, 904 N.W.2d 40. On October 3,
2018, a psychologist at the State Hospital petitioned for continuing treatment, alleging
Jane Doe continues to be a mentally ill person requiring treatment. On October 22,
2018, the district court held a hearing and granted the State Hospital’s petition, and
ordered Jane Doe to undergo treatment at the State Hospital for a period not
exceeding one year.



                                           1
[¶3]   Jane Doe refused to identify herself and will not allow staff to take
photographs or perform dental work. Due to Jane Doe’s unwillingness to provide
information or participate in medical decisions, a guardian was appointed and given
medical and residential control. The State Hospital administers medication to Jane
Doe which enables her to control some schizophrenic and psychotic tendencies with
lingering isolative behaviors and on-going paranoia. On appeal Jane Doe argues the
State Hospital did not prove by clear and convincing evidence that she requires
treatment, and even if she is a person requiring treatment, less restrictive treatment is
appropriate.


                                           II
[¶4]   Jane Doe argues the district court’s order was not supported by clear and
convincing evidence showing she was a mentally ill person and a person requiring
treatment. This Court’s review of an appeal from a mental health hearing is well
established:
       “Our review of an appeal under N.D.C.C. ch. 25-03.1 is limited to a
       review of the procedures, findings, and conclusions of the trial court.
       Interest of D.A., 2005 ND 116, ¶ 11, 698 N.W.2d 474. We review the
       findings of the district court under the more probing clearly erroneous
       standard of review. Id. A finding of fact is clearly erroneous if it is
       induced by an erroneous view of the law, if there is no evidence to
       support it, or if, although there is some evidence to support it, on the
       entire evidence this Court is left with a definite and firm conviction it
       is not supported by clear and convincing evidence. Id.”
Interest of B.L.S., 2006 ND 218, ¶ 10, 723 N.W.2d 395 (internal quotation marks
omitted).
[¶5]   The petitioner must overcome the presumption that a respondent does not
require treatment with clear and convincing evidence. In the Interest of J.A.D.,
492 N.W.2d 82, 85 (N.D.1992). Section 25-03.1-02(13), N.D.C.C., defines “[p]erson
requiring treatment” as “a person who is mentally ill or a person who is chemically
dependent, and there is a reasonable expectation that if the individual is not treated
for the mental illness or chemical dependency there exists a serious risk of harm to

                                           2
that individual, others, or property.” “Serious risk of harm” means a substantial
likelihood of:
       “a. Suicide, as manifested by suicidal threats, attempts, or significant
       depression relevant to suicidal potential;
       b. Killing or inflicting serious bodily harm on another individual or
       inflicting significant property damage, as manifested by acts or threats;
       c. Substantial deterioration in physical health or substantial injury,
       disease, or death based upon recent poor self-control or judgment in
       providing one’s shelter, nutrition, or personal care; or
       d. Substantial deterioration in mental health which would predictably
       result in dangerousness to that individual, others, or property, based
       upon evidence of objective facts to establish the loss of cognitive or
       volitional control over the individual’s thoughts or actions or based
       upon acts, threats, or patterns in the individual’s treatment history,
       current condition, and other relevant factors, including the effect of the
       individual’s mental condition on the individual’s ability to consent.”
N.D.C.C. § 25-03.1-02(20).
[¶6]   The determination that an individual is a “person requiring treatment” is a
two-step process. J.A.D., at 83. First, “the court must find that the individual is
mentally ill,” and second, “the court must find that there is a reasonable expectation
that if the person is not hospitalized there exists a serious risk of harm to himself,
others, or property.” Id.
[¶7]   Here, the district court found Jane Doe is mentally ill. Section 25-03.1-02(12),
N.D.C.C., defines “[m]entally ill person” as “an individual with an organic, mental,
or emotional disorder that substantially impairs the capacity to use self-control,
judgment, and discretion in the conduct of personal affairs and social relations.” The
State Hospital psychologist testified Jane Doe is a mentally ill person with
schizophrenia and other psychotic spectrum disorders.             The State Hospital
psychologist diagnosed Jane Doe after examination, observations, and review of Jane
Doe’s records referencing Jane Doe’s on-going paranoia and lack of insight during
the last year. Jane Doe did not call any witnesses to dispute the psychologist’s
diagnosis, and sufficient evidence supports the finding.


                                           3
[¶8]   The second step of the involuntary commitment procedure requires a finding
that without hospitalization there exists a “[s]erious risk of harm” to self, others or
property through a substantial likelihood of the existence of at least one of four
factors. See N.D.C.C. § 25-03.1-02(20). Subsections (c) and (d) are the factors upon
which the district court decided to involuntarily commit Jane Doe.
[¶9]   Under section 25-03.1-02(20)(c), N.D.C.C., a serious risk of harm exists when
there is a likelihood of “[s]ubstantial deterioration in physical health, or substantial
injury, disease, or death based upon recent poor self-control or judgment in providing
one’s shelter, nutrition, or personal care.”        Under section 25-03.1-02(20)(d),
N.D.C.C., a serious risk of harm exists when there is a likelihood of “[s]ubstantial
deterioration in mental health which would predictably result in dangerousness to that
individual, others, or property, based upon evidence of objective facts to establish the
loss of cognitive or volitional control over the individual’s thoughts or actions or
based upon acts, threats, or patterns in the individual’s treatment history, current
condition, and other relevant factors[.]”
[¶10] The district court found Jane Doe lacked insight regarding her mental illness
and exercised poor judgment in personal decisions. Jane Doe suffers from a disorder
which substantially impairs her self-control, judgment and discretion in the conduct
of personal affairs and social relations. Jane Doe was diagnosed with unspecified
schizophrenia, and other psychotic disorders and has demonstrated limited
improvement in her willingness to engage with providers. The State Hospital
psychologist testified Jane Doe would not perform well in unsupervised daily living
situations because she refuses to acknowledge she needs mental health care and any
gains she made in personal decision-making during the past year are attributable to
her medication. The psychologist testified that without the supervised medication
Jane Doe is likely to regress to a similar state in which she was initially found, putting
herself at risk of injury or death. Jane Doe suffers from ongoing paranoia and
isolative behavior as symptoms of her mental illness, which affects her insight and
judgment. Jane Doe has expressed a desire to leave the State Hospital, however,

                                            4
when medical providers inform her that basic information is needed to create a
discharge plan, she becomes isolative or vulgar. The testifying psychologist labeled
this behavior as a lack of insight on Jane Doe’s part and poor judgment towards
remedying her situation. The finding that Jane Doe presents a serious risk of harm to
herself is not clearly erroneous.


                                          III
[¶11] Jane Doe argues even if she is a person requiring treatment, less restrictive
treatment is appropriate. The district court found alternative treatment is not adequate
to meet Jane Doe’s treatment needs or prevent harm to herself or others.
[¶12] An individual requiring treatment has the right to the least restrictive
conditions necessary to achieve the purposes of the treatment.             N.D.C.C. §
25-03.1-40(2). The court must make a two-part inquiry. First, whether a treatment
program other than hospitalization is adequate to meet the individual’s treatment
needs; and second, whether an alternative treatment program is sufficient to prevent
harm or injuries which the individual may inflict upon himself or others. In re J.K.,
1999 ND 182, ¶ 15, 599 N.W.2d 337.
[¶13] The State Hospital psychologist testified alternative treatment is not
appropriate and formulating a discharge plan is impossible because Jane Doe refuses
to provide identification information or engage in her treatment. The State Hospital
psychologist testified to only one alternative treatment facility capable of handling an
unidentified patient like Jane Doe. However, even if approved for the alternative
treatment facility, the psychologist testified Jane Doe would stay at the bottom of the
waiting list because the facility prioritizes placement of women and children without
shelter. While this treatment program may be adequate in theory to meet Jane Doe’s
needs, the State Hospital psychologist testified Jane Doe would not gain placement
while perceived as having a safe area and safe placement at the State Hospital. The
fact that Jane Doe is unlikely to gain placement while treated at the State Hospital
means the program is not available to meet Jane Doe’s treatment needs. The district

                                           5
court found that alternative treatment would not presently be adequate to meet Jane
Doe’s needs for treatment or to prevent harm to herself or others, and we conclude the
finding is not clearly erroneous.


                                         IV
[¶14] The district court’s findings are supported by clear and convincing evidence
and are not clearly erroneous. The district court did not err finding Jane Doe is a
mentally ill person requiring treatment and alternative treatment is not appropriate.
We affirm the district court order continuing treatment.
[¶15] Daniel J. Crothers
      Lisa Fair McEvers
      Jon J. Jensen
      Jerod E. Tufte
      Gerald W. VandeWalle, C.J.




                                          6